DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “…an elongate channel defined by an inner surface of the ocular implant, the elongate channel being in fluid communication with the elongate opening …” There is insufficient antecedent basis for this limitation in the claim. The claim does not specify whether the previously recited “first opening” is the same as “the elongate opening.” 
Claims 2-11 are rejected for depending on a rejected parent claim. 


Double Patenting
The following patents are relevant to the claimed invention:
15/751886 Van Meter; David Theodore et al. US 11197779 B2
13/793638 Wardle; John et al. US 9358156 B2
13/776592 Schieber; Andrew T. et al. US 8961447 B2
13/425874 Schieber; Andrew T. et al. US 8414518 B2

12/398847 Euteneuer; Charles L. et al. US 8267882 B2
13/610769 Euteneuer; Charles L. et al. US 8529494 B2
13/968051 Euteneuer; Charles L. et al. US 9066783 B2
14/717744 Euteneuer; Charles L. et al. US 9693902 B2
15/601756 Euteneuer; Charles L. et al. US 10537474 B2

Each patent claims an ocular implant having a channel, spines, a frame or struts. However, these references do not claim all essential features of the claimed invention. Therefore, these references are not cited in a double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 9 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7 and 10 of Schieber ‘026; Andrew T. et al. (US 8372026 B2).  
Regarding instant claim 1, Schieber ‘026 claims an implant adapted to be disposed within Schlemm's canal in a human subject's eye (claim 1, An ocular implant comprising an inlet portion and a Schlemm's canal), comprising: 
first and second spines (claim 1, a first spine … a second spine); 
a first frame proximal to the first spine (claim 1, a first frame disposed along the central channel distal to the first spine and proximal to the second spine); 
a second frame extending between the first and second spines (claim 1, a second frame disposed along the central channel distal to the second spin); and 
each of the first and second frames comprising first and second struts (claim 1, the first and second frames each comprising first and second struts);
a first opening extending through the first and second frames between first edges of the first and second struts of each frame (claim 1, the first and second struts each having a first edge partially defining the first opening); and 
an elongate channel defined by an inner surface of the ocular implant, the elongate channel being in fluid communication with the elongate opening (claim 1, the first and second struts each having a first edge partially defining the first opening, the first edges of the first and second struts each having a circumferential extent around the central channel).
Schieber ‘026 does not explicitly claim a third frame distal to the second spine or identically shaped distal and proximal portions. However, Schieber ‘026 claims a 
Schieber ‘026 also does not explicitly claim that a distal portion of the implant has a shape identical to a shape of a proximal portion of the implant. A skilled artisan would have been able to construct first and third spines with identical shapes to simplify the design of the device, as discussed for Schieber ‘377 above. 

Regarding instant claims 8, 9 and 11, Schieber ‘026 claims an implant wherein the frames and spines together have a curved at rest shape (claim 7, wherein the ocular implant has a generally curved at rest shape);
wherein the curved at rest shape approximates a curvature of Schlemm's canal (claim 1, a Schlemm's canal portion distal to the inlet portion; claim 10, wherein the Schlemm's canal portion of the ocular implant has a length adapted to extend greater than or equal to 60 degrees and less than or equal to 180 degrees around a circumference of Schlemm's canal of a human eye);
wherein a cylindrical volume defined by an outer surface of the implant has a diameter of 0.005 inches to 0.04 inches (claim 1, the Schlemm's canal portion having a diameter between 0.005 inches and 0.04 inches). 

Claims 1, 8, 9 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 21 of Schieber ‘377; Andrew T. et al. (US 8734377 B2).  
Regarding instant claim 1, Schieber ‘377 claims an implant adapted to be disposed within Schlemm's canal in a human subject's eye (claim 1, ocular implant … in a human subject's eye), the implant comprising: 
first and second spines (claim 1, first, second and third spine sections);
a first frame proximal to the first spine (claim 1, a frame extending between the first and second spine sections);
a second frame extending between the first and second spines (claim 1, a frame extending between the second and third spine sections); and 
each of the first and second frames comprising first and second struts (claim 1, each frame comprising two struts);
a first opening extending through the first and second frames between first edges of the first and second struts of each frame (claim 1, an elongate opening disposed on an outer side of the body and defined along its entire length by the circumferential extents of the spine sections and the circumferential extents of the frames); and 
an elongate channel defined by an inner surface of the ocular implant, the elongate channel being in fluid communication with the elongate opening (claim 1, the spine sections and frames being disposed in a cylindrical volume having a curved longitudinal axis). 
Schieber ‘377 does not explicitly claim a third frame distal to the second spine, or a distal portion of the implant having a shape identical to a shape of a proximal portion 
Regarding the limitation of identically shaped distal and proximal portions, a skilled artisan would have been able to construct the first and third spines with identical shapes to simplify the design of the device, and since varying their shape does not appear to provide any advantage. In other words, the device’s design can be simplified by selecting a single shape for each of the spines, which are arranged at distal and proximal portions of the implant. 

Regarding instant claims 8, 9 and 11, Schieber ‘377 claims an implant wherein the frames and spines together have a curved at rest shape (claim 1, each spine having a circumferential extent … each frame having a circumferential extent greater than the circumferential extent of an adjacent spine);  
wherein the curved at rest shape approximates a curvature of Schlemm's canal (claim 1, an ocular implant adapted to be disposed within a canal of Schlemm in a human subject's eye; claim 21, wherein the body extends through an arcuate range between about 60 degrees and about 180 degrees);
wherein a cylindrical volume defined by an outer surface of the implant has a diameter of 0.005 inches to 0.04 inches (claim 1, the spine sections and frames being 

Claims 1-4, 8, 9 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 13 and 15 of Schieber ‘767; Andrew T. et al. (US 9402767 B2).  
Regarding instant claim 1, Schieber ‘767 claims an implant adapted to be disposed within Schlemm's canal in a human subject's eye (claim 1, An ocular implant comprising … a Schlemm's canal portion), the implant comprising: 
first and second spines (claim 1, a plurality of alternating spines and frames);
a plurality of frames comprising first and second struts (claim 1, each of the frames including first and second struts);
a first opening extending through the plurality of frames between first edges of the first and second struts of each frame (claim 1, each of the spines having edges partially defining an opening in fluid communication with the central channel); and 
an elongate channel defined by an inner surface of the ocular implant, the elongate channel being in fluid communication with the elongate opening (claim 1, wherein the plurality of alternating spines and frames define a central channel extending therethrough … the edges defining the opening in fluid communication with the central channel). 
Schieber ‘767 does not explicitly claim first, second and third frames. However, Schieber ‘767 claims a repeating structure including several frames (claim 1, a plurality of alternating spines and frames). Duplicating the spines and frames to include first, 
Schieber ‘767 also does not explicitly claim that a distal portion of the implant has a shape identical to a shape of a proximal portion of the implant. A skilled artisan would have been able to construct first and third spines with identical shapes to simplify the design of the device, as discussed for Schieber ‘377 above. 

Regarding instant claims 2 and 3, Schieber ‘767 claims a second opening disposed in the first frame opposite the first opening, the second opening defined by second edges of the first and second struts of the first frame (claim 15, wherein the first frame's first and second struts each further comprises a second edge defining a second opening in fluid communication with the central channel); 
further comprising a third opening disposed in the second frame between the first and second spines and opposite the first opening, the third opening defined by second edges of the first and second struts of the second frame (claim 15, the second frame's first and second struts each further comprises a second edge defining a third opening in fluid communication with the central channel). 
Although Schieber ‘767 does not explicitly claim that the second and third openings are disposed opposite the first opening, Schieber ‘767 claims that the second and third openings are defined by second edges of the struts. 

Regarding instant claim 4, Schieber ‘767 does not explicitly claim a fourth opening. However, this feature appears to be a duplication of the previously claimed 

Regarding instant claims 8 and 9, Schieber ‘767 claims an implant wherein the frames and spines together have a curved at rest shape, wherein the curved at rest shape approximates a curvature of Schlemm's canal (claim 4, wherein the Schlemm's canal portion is curved, the opening defined by the edges of the spines and struts being disposed on the outside of the curve). 

Regarding instant claim 11, Schieber ‘767 claims an implant wherein a cylindrical volume defined by an outer surface of the implant has a diameter of 0.005 inches to 0.04 inches (claim 13, the Schlemm's canal portion having a diameter between 0.005 inches and 0.04 inches with a central channel in fluid communication with the inlet).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitchell, Michael Edward et al.	US 20010021835 A1
Kolb; Gloria Ro	US 20060052879 A1
Ryan; Carol A. et al.	US 5984963 A
Fuqua; Clark R.	US 4601713 A


Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781